Citation Nr: 0803759	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected multiple scars of both legs.

2.  Entitlement to service connection for residuals of chest 
compression.

3.  Entitlement to service connection for type II diabetes 
mellitus.

4.  Entitlement to service connection for breathing problems 
secondary to asbestos exposure.

5.  Entitlement to service connection for breathing problems 
secondary to radiation exposure.

6.  Entitlement to service connection for breathing problems 
secondary to mustard gas exposure.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a left knee 
disability.

9.  Entitlement to service connection for a jaw disability.

10.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June to December 1960 
and from September 1961 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision, by which the RO denied 
entitlement to the benefits sought herein with the exception 
of multiple scars of both legs for which service connection 
was granted.  Regarding that issue, the veteran is contesting 
the initial evaluation assigned.  

The veteran testified at a hearing before the undersigned in 
June 2007.  The hearing took place at the RO.

By the December 2004 rating decision at issue herein, the RO 
denied service connection for diabetes mellitus type II.  The 
veteran filed a notice of disagreement in November 2005.  The 
RO, however, has not provided a statement of the case 
concerning this issue.  As a statement of the case has not 
yet been issued on this matter, additional action by the RO 
is required as set forth below in the Remand portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC:

Entitlement to an initial compensable evaluation for service-
connected multiple scars of both legs.

Entitlement to service connection for residuals of chest 
compression.

Entitlement to service connection for type II diabetes 
mellitus.

Entitlement to service connection for breathing problems 
secondary to radiation exposure.

Entitlement to service connection for breathing problems 
secondary to mustard gas exposure.

Entitlement to service connection for a back disability.

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a jaw disability.

Entitlement to service connection for bilateral pes planus.


FINDING OF FACT

The veteran is not shown to have been exposed of asbestos and 
is not shown to be suffering from breathing problems 
secondary to asbestos exposure.


CONCLUSION OF LAW

Breathing problems secondary to asbestos exposure were not 
incurred in or as a result of active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), in this case, the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in June 2004 and March 2006 that 
fully addressed all notice elements to include those 
addressed in Dingess and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical examination has been provided.  
However, as there is no competent evidence of breathing 
problems due to asbestos exposure, no medical examination or 
opinion need be provided herein.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records.  The veteran has denied private medical 
treatment and/or has failed to supply sufficient information 
regarding private medical treatment.  In such situations, VA 
need not obtain private medical records.  38 C.F.R. 
§ 3.159(c)(1)(i).  The veteran has indicated that he has been 
seeking VA medical treatment for several years.  As outlined 
below, however, as the evidence does not indicate exposure to 
asbestos, and obtaining VA medical records, therefore, would 
serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 
540 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos- related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1, Part VI, 7.21; DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).

Discussion

The veteran asserts that he suffers from breathing problems 
due to asbestos exposure in service.  His DD Form 214 
reflects that he served in the Army as an ammunition storage 
specialist.  The record does not reveal any duties involving 
mining, milling, working in shipyards, carpentry and 
construction, manufacture and servicing of friction products, 
or the manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, or military 
equipment.  See Department of Veterans Affairs, Veteran's 
Benefits Administration, Manual M21-1, Part 6, Chapter 7, 
Subchapter IV, § 7.21 b.  As such, it does not appear likely 
that the veteran was exposed to significant or material 
amounts of asbestos in service.  Id.

Furthermore, the record is silent as to diseases and 
conditions associate with asbestos exposure.  The veteran is 
not shown to be suffering from asbestosis, pleural effusion, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, or any of the other cancers associated with asbestos 
exposure.  M21-1, Part VI, para 7.21(a).  The Board notes 
that the veteran's June 2007 hearing testimony indicates that 
he has pursued very little medical care in the many decades 
following service.  Presumably, had he been suffering from 
any of the diseases and conditions enumerated in M21-1, Part 
VI, para 7.21(a), he would have been in receipt of extensive 
medical treatment and would have been able to document 
specific asbestos-related disabilities.

In any event, the record contains no explicit reference to 
asbestos exposure in service, and the veteran was not 
involved in any occupation that would imply such exposure.  
Furthermore, he is not shown to be suffering from any 
disability commonly associated with asbestos exposure.  
Absent a presently shown disability, service connection 
cannot be granted.  As such, service connection for breathing 
problems due to asbestos exposure is denied.  38 C.F.R. 
§ 3.303; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The Board observes that there may well be some outstanding VA 
medical records that have yet to be included in the claims 
file.  The Board need not wait for receipt of these records, 
as service connection for any disability cannot be granted as 
due to asbestos exposure.  The evidence reveals no actual 
exposure, and during service, the veteran was not involved in 
any activities suggestive of asbestos exposure.  See Sabonis, 
supra; Soyini, supra.  

Furthermore, a medical examination need not be provided 
herein.  Normally, under VCAA, VA is required to seek a 
medical opinion to assist claimants in establishing claims 
for VA benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's claimed breathing problems due to asbestos exposure 
to service, a medical opinion regarding whether the veteran 
suffers from an asbestos-related ailment that is directly 
related to service would be of no value in this case.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent medical 
or other evidence in its favor.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application. Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


ORDER

Service connection for breathing problems secondary to 
asbestos exposure is denied.


REMAND

For the reasons set forth below, a remand to the RO is 
necessary.  The Board issues its apologies to the veteran for 
the delay that this remand will necessarily entail.  However, 
in order to ensure that the veteran is accorded proper notice 
and assistance, this remand is unavoidable.

Regarding the increased rating matter on appeal, the RO must 
send the veteran a supplemental VCAA notice consistent with 
Vazquez-Flores v. Peake advising him that to substantiate the 
claim, he must provide or ask VA to obtain medical or lay 
evidence demonstrating a worsening of the disability and the 
effect that worsening has on his employment and daily life.  
Also, if the diagnostic code under which the disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  Additionally, the veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  See 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App Jan. 30, 
2008) (citing cases).  

The RO must request any available records concerning the 
veteran's exposure to radiation and forward any such records 
to the Under Secretary for Health for the preparation of a 
dose estimate, to the extent feasible, based upon available 
methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) (2007).

The RO must associate with the claims file all VA clinical 
records pertinent to the veteran dated from January 2005 to 
the present.

Next, the RO should schedule a VA dermatologic examination to 
determine that nature and severity of the veteran's service-
connected scars.  All symptoms and manifestations must be 
enumerated to include size of scars and approximate surface 
area encompassed by the scars.  

The RO should schedule a VA orthopedic examination to 
determine whether the veteran suffers from any disabilities 
of the back, left knee, jaw, or feet.  As to each relevant 
orthopedic disability diagnosed, the examiner should opine 
regarding etiology.

A VA respiratory examination is necessary to determine 
whether the veteran suffers from the breathing problems which 
he claims.  Specifically, the veteran asserts problems 
resulting from a chest compression, exposure to mustard gas, 
and exposure to radiation.  In the event that any respiratory 
disability is found, the examiner must provide an opinion 
regarding etiology.  

Finally, as indicated in the Introduction, in December 2004, 
the RO denied service connection for diabetes mellitus type 
II.  A timely notice of disagreement has been filed with 
regard to that issue, but the RO has not yet issued a 
statement of the case regarding this matter.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant of VA benefits is 
entitled to a statement of the case.  Manlincon, supra.  
Therefore, the Board must remand the claim for an earlier 
effective date so that a statement of the case may be 
prepared.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a supplemental VCAA 
notice regarding the increased rating 
issue on appeal that is consistent with 
the mandates contained in Vazquez-Flores.  

2.  Request any available records 
concerning the veteran's exposure to 
radiation and forward any such records to 
the Under Secretary for Health for the 
preparation of a dose estimate, to the 
extent feasible, based upon available 
methodologies.  See 38 C.F.R. § 
3.311(a)(2)(iii).

3.  Associate with the claims file all VA 
clinical records pertinent to the veteran 
dated from January 2005 to the present

4.  Schedule a VA dermatologic examination 
to determine that nature and severity of 
the veteran's service-connected scars.  
All symptoms and manifestations must be 
enumerated to include size of scars and 
approximate surface area encompassed by 
them.  The claims file should be reviewed 
by the examiner in conjunction with the 
examination, and a rationale for all 
conclusions should be provided.  In the 
report, the examiner must indicate whether 
the claims file was reviewed and identify 
the records on which he or she relied.

5.  Schedule a VA orthopedic examination 
to determine whether the veteran suffers 
from any disability of the back, left 
knee, jaw, or feet.  As to each relevant 
disability diagnosed, the examiner should 
opine regarding etiology, including 
whether such disability is at least as 
likely as not related to service.  A 
rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on which 
he or she relied.

6.  Schedule a VA respiratory examination 
to determine whether the veteran suffers 
from the breathing problems which he 
claims.  Specifically, the veteran asserts 
problems resulting from a chest 
compression, exposure to mustard gas, and 
exposure to radiation.  In the event that 
any respiratory disability is found, the 
examiner must provide an opinion regarding 
etiology, including whether such 
disability is at least as likely as not 
related to service.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available to 
the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the records 
on which he or she relied.

7.  Following completion of the requested 
development, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response thereto.

8.  The RO must take appropriate steps to 
issue a statement of the case concerning 
the issue of entitlement to service 
connection for diabetes mellitus type II.  
The veteran should be advised of the time 
period within which to perfect his appeal.  
38 C.F.R. § 20.302(b) (2007).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


